Exhibit 10(d)


a10cimage1.gif [a10cimage1.gif]


TO: [PARTICIPANT NAME]
PARKER-HANNIFIN CORPORATION
STOCK APPRECIATION RIGHTS AWARD AGREEMENT (SAR-[ # ])
The Human Resources and Compensation Committee of the Board of Directors (the
"Committee") of Parker-Hannifin Corporation (the "Company") has awarded to you
the following number of Stock Appreciation Rights ("SARs") under the
Parker-Hannifin Corporation 2016 Omnibus Stock Incentive Plan (the "Plan") and
subject to the Parker-Hannifin Corporation Stock Appreciation Right Terms and
Conditions (SAR-[#]) (the "Terms and Conditions"):
Grant Date: [Grant Date]
Number of Options: [Number Granted]
Grant Price: U.S. $[Grant Price] per share
Expiration Date: [Date] at 4:00 PM U.S. Eastern Time
Each SAR granted under this award entitles you upon exercise to receive the
increase in value between the Grant Price and the fair market value of one share
of common stock of the Company, subject to the Terms and Conditions and the
Plan.
Vesting Dates. Except as otherwise provided in the Terms and Conditions, while
you are an active full-time employee, one-third (1/3) of the SARs will vest and
become exercisable on each of the first, second, and third anniversaries of the
Grant Date. Once SARs become vested and exercisable, you may exercise those SARs
at any time prior to the Expiration Date, except as otherwise provided in the
Terms and Conditions. Scheduled vesting dates and amounts for this award are
viewable by clicking on the Grant Date hyperlink on your Stock Appreciation
Rights Grant Information page on the Stock Incentive Plan Administrator's web
site.
Your Action Items. Please take the following actions:
Before you accept your grant, click on the links below to review the Terms and
Conditions and the Plan, which govern this award.
 
Accept the Terms and Conditions and execute this Agreement by clicking on the
"Accept" button below.
 
Inform the Company of any change in address or contact information, as
necessary. Refer to the section of the Terms and Conditions titled "Notification
of Change in Personal Data" for instructions on how to provide notification to
the Company.





Stock Appreciation Right Terms and Conditions (SAR-[ ])
2016 Omnibus Stock Incentive Plan
To view the most recent Annual Report, please click here
To view the most recent Proxy Statement, please click here
To view the Plan Summary and Prospectus, please click here


ga_S19



